                                                       1   Jeffrey Willis, Esq.
                                                           Nevada Bar No. 4797
                                                       2   Tanya N. Lewis, Esq.
                                                       3   Nevada Bar No. 8855
                                                           SNELL & WILMER L.L.P.
                                                       4   3883 Howard Hughes Parkway, Suite 1100
                                                           Las Vegas, NV 89169
                                                       5   Telephone: (702) 784-5200
                                                           Facsimile: (702) 784-5252
                                                       6   Email: jwillis@swlaw.com
                                                                   tlewis@swlaw.com
                                                       7   Attorneys for Plaintiff Wells Fargo Bank, N.A.
                                                       8                                 UNITED STATES DISTRICT COURT
                                                       9                                         DISTRICT OF NEVADA
                                                      10   WELLS FARGO BANK, N.A., a national
                                                           banking association,                                    Case No. 2:17-cv-01502-APG-NJK
                                                      11
                                                                                   Plaintiff,                      STIPULATION AND ORDER TO
                                                      12                                                           DISMISS WITH PREJUDICE
             3883 Howard Hughes Parkway, Suite 1100




                                                           vs.
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702.784.5200




                                                      14   WILLISTON INVESTMENT GROUP, LLC, a
                               L.L.P.




                                                           Nevada limited-liability company; SAHARA
                                                      15   SUMMIT HOMEOWNERS ASSOCIATION,
                                                           a Nevada non-profit corporation; ATC
                                                      16   ASSESSMENT COLLECTION GROUP, LLC,
                                                           a foreign limited-liability company;
                                                      17
                                                                                   Defendants.
                                                      18

                                                      19           IT IS HEREBY STIPULATED AND AGREED, by and between Wells Fargo Bank, N.A.
                                                      20   (“Plaintiff”) and Defendant Williston Investment Group, LLC (“Williston”)1, by and through their
                                                      21   respective undersigned counsel of record, that this entire action will be dismissed with prejudice,
                                                      22   including all claims between Plaintiff and Williston.
                                                      23   //
                                                      24   //
                                                      25   //
                                                      26   //
                                                      27
                                                           1
                                                            Defendants Sahara Summit Homeowners Association and ATC Assessment Collection Group did not appear or
                                                      28   answer in this action.
                                                       1          Each party shall bear their own attorney’s fees and costs.
                                                       2          IT IS SO STIPULATED.
                                                       3

                                                       4   Dated: December 9, 2019
                                                       5       AYON LAW                                            SNELL & WILMER L.L.P.
                                                       6

                                                       7   By: /s/ Luis Ayon                                  By: /s/ Tanya N. Lewis
                                                              Luis Ayon (NV Bar No. 9752)                        Jeffrey Willis, Esq. (NV Bar No. 4797)
                                                       8      8416 Spanish Ridge Ave #115                        Tanya N. Lewis (NV Bar No. 8855)
                                                              Las Vegas, NV 89148                                3883 Howard Hughes Parkway, Suite 1100
                                                       9      Telephone: (702) 660-3200                          Las Vegas, NV 89169
                                                      10      Facsimile: (702) 447-7936                          Telephone: (702) 784-5200
                                                                                                                 Facsimile: (702) 784-5252
                                                      11
                                                               Attorneys for Williston Investment Group,           Attorneys for Wells Fargo Bank, N.A.
                                                      12       LLC
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169




                                                                                                        ORDER
                         LAW OFFICES

                          702.784.5200




                                                      14
                               L.L.P.




                                                                  The Court, having reviewed the stipulation of the parties and good cause appearing
                                                      15
                                                           therefore:
                                                      16
                                                                  IT IS HEREBY ORDERED that the above-captioned and numbered matter is dismissed
                                                      17
                                                           with prejudice. All parties to bear their own attorneys’ fees and costs.
                                                      18

                                                      19
                                                                              9th
                                                                  DATED this _____ day of December, 2019.
                                                      20

                                                      21
                                                                                                                 U.S. DISTRICT
                                                                                                                 UNITED        COURT
                                                                                                                          STATES     JUDGEJUDGE
                                                                                                                                 DISTRICT
                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                                                                           -2-
